Name: Commission Regulation (EC) NoÃ 1336/2007 of 15 November 2007 amending Regulation (EC) NoÃ 557/2007 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1028/2006 on marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product;  research and intellectual property
 Date Published: nan

 16.11.2007 EN Official Journal of the European Union L 298/3 COMMISSION REGULATION (EC) No 1336/2007 of 15 November 2007 amending Regulation (EC) No 557/2007 laying down detailed rules for implementing Council Regulation (EC) No 1028/2006 on marketing standards for eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1028/2006 of 19 June 2006 on marketing standards for eggs (1), and in particular Article 11 thereof, Whereas: (1) The experience gained in applying Commission Regulation (EC) No 557/2007 (2) shows that adjustments should be made to certain provisions of that Regulation. (2) It should be clarified that the requirements on the information to be displayed on transport packaging apply also to packaging transporting eggs for further processing. (3) Under Article 2(2)(a) of Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs (3), provisions on marking did not apply to eggs delivered directly to the food and non-food industry for processing. Such provision has not been included in Regulation (EC) No 1028/2006, to leave the Member States the possibility to take these measures at national level. However, to allow the Member States' administrations to implement the new rules, a transitional period of one year, from 1 July 2007 until 30 June 2008, has been established by Regulation (EC) No 557/2007 for the marking of eggs for processing produced in the Community. Similar transitional measures have not been foreseen for the product imported from third countries. In order to avoid an unequal treatment, a transitional period until 30 June 2008 should therefore be established for the marking provisions for those eggs produced in third countries and imported into the Community for processing. (4) Eggs imported from third countries should be marked in the country of origin with its country code, in accordance with the international standards ISO 3166 Country Codes. (5) Regulation (EC) No 557/2007 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 557/2007 is amended as follows: 1. Article 7(3) is replaced by the following: 3. The information referred to in paragraph 1 applied to the transport packaging shall not be modified and shall remain on the transport packaging until removal of eggs for immediate grading, marking, packing or further processing.; 2. Article 11(1) is replaced by the following: 1. Until 30 June 2008, the following provisions shall apply: (a) the marking obligations established in Article 4, paragraph 1 of Regulation (EC) No 1028/2006 shall not apply to eggs produced in the Community, collected by the food industry operator itself approved in accordance with Article 4 of Regulation (EC) No 853/2004, directly from its habitual suppliers; in that case, the delivery shall be under the full responsibility of the food industry operator, which accordingly undertakes to use the eggs only for processing; (b) for eggs, other than grade A eggs, imported from third countries, Member States may exempt operators of the food industry, at their request from the marking obligations established in Article 6 of Regulation (EC) No 1028/2006, if the products are imported from listed countries and authorised operators according to Article 6 of Regulation (EC) No 853/2004; however, such eggs shall be delivered to industry only provided that their final destination with a view to processing is checked in accordance with the procedure provided for in Article 296 of Commission Regulation (EC) No 2454/93 (4); in such cases, box 104 of the control copy T5 shall contain one of the entries set out in Annex V to this Regulation. 3. Article 30(2) is replaced by the following: 2. Eggs imported from third countries shall be clearly and legibly marked in the country of origin with its ISO 3166 country code.; 4. the text in the Annex to this Regulation is added as Annex V. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 186, 7.7.2006, p. 1. (2) OJ L 132, 24.5.2007, p. 5. (3) OJ L 173, 6.7.1990, p. 5. Regulation repealed by Regulation (EC) No 1028/2006 (OJ L 186, 7.7.2006, p. 1). (4) OJ L 253, 11.10.1993, p. 1.; ANNEX ANNEX V Entries referred to in Article 11(1)(b)  : in Bulgarian : Ã Ã ¹Ã Ã °, Ã ¿ÃÃ µÃ ´Ã ½Ã °Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ¸ Ã ¸Ã ·Ã ºÃ »Ã Ã Ã ¸Ã Ã µÃ »Ã ½Ã ¾ Ã ·Ã ° Ã ¿ÃÃ µÃÃ °Ã ±Ã ¾Ã Ã ºÃ °, Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã »Ã µÃ ½ 11 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   557/2007.  : in Spanish : huevos destinados exclusivamente a la transformaciÃ ³n, de conformidad con lo dispuesto en el artÃ ­culo 11 del Reglamento (CE) no 557/2007.  : in Czech : vejce urÃ enÃ ¡ vÃ ½hradnÃ  ke zpracovÃ ¡nÃ ­ v souladu s Ã l. 11 naÃ Ã ­zenÃ ­ (ES) Ã . 557/2007.  : in Danish : Ã ¦g, der udelukkende er bestemt til forarbejdning, jf. artikel 11 i forordning (EF) nr. 557/2007.  : in German : Eier ausschlieÃ lich bestimmt zur Verarbeitung gemÃ ¤Ã  Artikel 11 der Verordnung (EG) Nr. 557/2007.  : in Estonian : eranditult Ã ¼mbertÃ ¶Ã ¶tlemisele kuuluvad munad, vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 557/2007 artikli 11.  : in Greek : Ã ±Ã Ã ³Ã ¬ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·, Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 11 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 557/2007.  : in English : eggs intended exclusively for processing in accordance with Article 11 of Regulation (EC) No 557/2007.  : in French : oeufs destinÃ ©s exclusivement Ã la transformation, conformÃ ©ment Ã larticle 11 du rÃ ¨glement (CE) no 557/2007.  : in Italian : uova destinate esclusivamente alla trasformazione, in conformitÃ dellarticolo 11 del regolamento (CE) n. 557/2007.  : in Latvian : olas, kas paredzÃ tas tikai pÃ rstrÃ dei, saskaÃ Ã  ar regulas (EK) Nr. 557/2007 11. pantu.  : in Lithuanian : tik perdirbti skirti kiauÃ ¡iniai, atitinkantys Reglamento (EB) Nr. 557/2007 11 straipsnio reikalavimus.  : in Hungarian : A 557/2007/EK rendelet 11. bekezdÃ ©sÃ ©nek megfelelÃ en kizÃ ¡rÃ ³lag feldolgozÃ ¡sra szÃ ¡nt tojÃ ¡s.  : in Maltese : bajd destinat esklussivament gÃ §all-ipproÃ essar, fkonformitÃ ma l-Artikolu 11 tar-Regolament (KE) Nru. 557/2007.  : in Dutch : eieren die uitsluitend bestemd zijn voor verwerking, overeenkomstig artikel 11 van Verordening (EG) nr. 557/2007.  : in Polish : jaja przeznaczone wyÃ Ã cznie dla przetwÃ ³rstwa, zgodnie z artykuÃ em 11 rozporzÃ dzenia (WE) nr 557/2007.  : in Portuguese : ovos destinados exclusivamente Ã transformaÃ §Ã £o, em conformidade com o artigo 11.o do Regulamento (CE) n.o 557/2007.  : in Romanian : ouÃ  destinate exclusiv procesÃ rii, conform articolului 11 din Regulamentul (CE) nr. 557/2007.  : in Slovak : vajcia urÃ enÃ © vÃ ½hradne na spracovanie podÃ ¾a Ã lÃ ¡nku 11 nariadenia (ES) Ã . 557/2007.  : in Slovenian : jajca, namenjena izkljuÃ no predelavi, v skladu s Ã lenom 11 Uredbe (ES) Ã ¡t. 557/2007.  : in Finnish : Yksinomaan jalostettaviksi tarkoitettuja munia asetuksen (EY) N:o 557/2007 11 artiklan mukaisesti.  : in Swedish : Ã gg uteslutande avsedda fÃ ¶r bearbetning, i enlighet med artikel 11 i fÃ ¶rordning (EG) nr 557/2007.